          Case 2:19-cv-09034-CBM-KS Document 29 Filed 01/15/20 Page 1 of 2 Page ID #:119




                  1
                  2
                  3
                  4
                  5
                  6
                  7
                  8                       UNITED STATES DISTRICT COURT
                  9,                     CENTRAL DISTRICT OF CALIFORNIA
                 10
                 11 William Ryan Key, Peter Michael     CASE NO. 2:19-cv-09034-CBM-KS
                    Mosely, Longmeu Warren Parsons, and
                 12 Sean Michael Wellman-Mackin,        Honorable Consuelo B. Marshall
                 13              Plaintiffs,               ORDER GRANTING STIPULATION
                                                           TO EXTEND TIME TO RESPOND TO
                 14        v.                              INITIAL COMPLAINT [26]
                 15 Jarad A. Higgins p/k/a Juice WRLD,
                    Danny Lee Snodgrass Jr. p/k/a Taz        Complaint Served:      Nov. 18, 2019
                 16 Taylor, Nicholas Mira, BMG Rights        Current Response Date: Jan. 13, 2020
                    Management(US)LLC d/b/a BMG              New Response Date:     Feb. 4, 2020
                 17 Platinum Songs(US), Taz Tayfor
                    Beats, LLC Artist 101 Publishing
                 18 Group, Nic~ Mira Publishing, Electric
                    Feel Music, Kobalt Music Services
                 19 America, Inc., Songs of Universal, Inc.,
                    Grade A Productions, LLC, and
                 20 Interscope Records,
                 21              Defendants.
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp L[.P
1 1758735.1
          Case 2:19-cv-09034-CBM-KS Document 29 Filed 01/15/20 Page 2 of 2 Page ID #:120




                  1        The Court, having considered the Stipulation To Extend Time to Respond to
                  2 the Complaint entered into by and between Plaintiffs William Ryan Key, Peter
                  3 Michael Mosely, Longineu Warren Parsons, and Sean Michael Wellman-Mackin
                  4 and Defendants Nicholas Mira, Nick Mira Publishing, and Electric Feel Music,
                  5 through their respective counsel of record, and the Court having approved of the
                  6 Stipulation for good cause shown,
                  7
                  8
                  9        IT IS HEREBY ORDERED:
                 10
                 11        The time for Defendants Nicholas Mira, Nick Mira Publishing, and Electric
                 12 Feel Music to answer, move against, or otherwise respond to the Complaint is
                 13 extended until February 4, 2020.
                 14                                               ~/~~M ~~~~~
                                                                            ~~L~ ~.f~



                 15 Dated: JANUARY 15, 2020
                 16                                              Honorable Consuelo B. Marshall

                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp [,[,r
1 1758735.1
                                                          2
